DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-20 of copending Application No. 16833384 (reference application) (hereinafter ‘384). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter of TDM transmission in a half-duplex mode for in-vehicle networks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1 ‘384 discloses a method of communications, the method comprising: determining a half-duplex communications mode for a communications device (claim 1); in response to determining the half-duplex communications mode for (claim 2) and determining a time-division multiplex (TDM) communications schedule over a point-to-point communications link, wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (claim 1); and in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation using the communications device (claim 1).
Regarding claim 3 ‘384 discloses the method of claim 1, further comprising training the point-to-point communications link prior to conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation using the communications device (claim 6).
Regarding claim 4 ‘384 discloses the method of claim 3, wherein training the point-to-point communications link comprises: in a first direction of the point-to-point communications link, conducting continuous transmission from a first transceiver to a second transceiver while the second transceiver does not transmit data over the point-to-point communications link (claim 7).
Regarding claim 5 ‘384 discloses the method of claim 4, wherein training the point-to-point communications link further comprises, in a second direction of the point-to-point communications link that is opposite to the first direction, transmitting data from the second transceiver to the first transceiver to train the point-to-point communications (claim 8).
Regarding claim 6 ‘384 discloses the method of claim 3, wherein training the point-to-point communications link comprises extending a training transmit slot in a direction of training and reducing a transmission slot for a direction of the point-to-point communications link that is opposite to the direction of training (claim 9).
Regarding claim 7 ‘384 discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only during a fraction of an assigned transmission time slot according to the TDM communications schedule over the point-to-point communications link (claim 10).
Regarding claim 8 ‘384 discloses the method of claim 1, further comprising: adjusting the TDM communications schedule over the point-to-point communications link based on a bandwidth in one direction of the point-to-point communications link (claim 11).
Regarding claim 9 ‘384 discloses the method of claim 1, further comprising: adjusting a length of at least one of the non-overlapping transmission time slots of the TDM communications schedule (claim 12).
Regarding claim 10 ‘384 discloses the method of claim 1, further comprising: synchronizing with an Energy-Efficient Ethernet (EEE) communications schedule (claim 13).
Regarding claim 11 ‘384 discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only once during multiple TDM cycles over the point-to- point communications link (claim 14).
Regarding claim 12 ‘384 discloses the method of claim 1, wherein at least one of the non-overlapping transmission time slots contains time to transmit an integer number of data frames over the point-to-point communications link (claim 15).
Regarding claim 13 ‘384 discloses the method of claim 1, wherein the communications device is part of an in-vehicle network (IVN) (claim 16).
Regarding claim 14 ‘384 discloses the method of claim 1, wherein communications in different directions of the point-to-point communications link occur at different data rates (claim 1, asymmetrical).
Regarding claim 15 ‘384 discloses the method of claim 1, further comprising determining a time duration of the silent period based on a communications channel length of the point-to-point communications link or based on a baud rate of the point-to-point communications link (claim 4).
Regarding claim 16 ‘384 discloses a communications device comprising: a controller configured to determine a half-duplex communications mode for a communications device and to in response to determining the half-duplex communications mode for the communications device (claim 17), disable an echo canceller of the communications device and determine a time-division multiplex (TDM) communications schedule over a point-to-point communications link (claim 18), wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non- overlapping transmission time slots; and a transceiver configured to, in response to disabling the echo canceller (claim 17) and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (claim 17).
Regarding claim 18 ‘384 discloses the communications device of claim 17, wherein the transceiver is further configured to train the point-to-point communications link prior to conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device (claim 18).
Regarding claim 19 ‘384 discloses a wired communications network comprising: a wired transmission media (claim 19); and a plurality of communications devices configured to communicate via the wired transmission media (claim 19), wherein each of the communications devices comprises: a controller configured to determine a half-(claim 19), disable an echo canceller of the communications device (claim 20) and determine a time- division multiplex (TDM) communications schedule over a point-to-point communications link, wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (claim 19); and a transceiver configured to, in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (claim 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "adjusting… based on a bandwidth in one direction" in claim 8 is a relative term which renders the claim indefinite.  The term "a bandwidth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What bandwidth does this refer to? Is it a single bandwidth value or a range of bandwidth values used to determine the adjusting? Is it based on the total bandwidth of the system/link and a particular distribution of it? The boundaries for the scope of the claim cannot be determined and proper clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chini et al. (US Patent Application Publication 2017/0134149; hereinafter Chini).
Regarding claim 1 Chini discloses a method of communications, the method comprising:
(paragraphs 0031-0032; wherein a TDD mode is determined for the single cable connecting two PHY devices; note that in half-duplex mode, each station can both transmit and receive, but not at the same time, thus the teachings of the reference of devices taking turns for transmission meets the limitation);
in response to determining the half-duplex communications mode for the communications device, disabling an echo canceller of the communications device (paragraph 0033; wherein echo cancellation is needed for TDD) and determining a time-division multiplex (TDM) communications schedule over a point-to-point communications link (paragraphs 0036-0037; wherein the TDD controller of the PHY device determines an assignment for TDD transmission/reception), wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices (fig. 4, paragraph 0038; wherein the assignment is for slots via which the transmitter is to transmit and slots for reception) and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (paragraph 0039; wherein the assignment includes an inter burst gap and an inter frame gap between the slots); and
in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation using the communications device (paragraphs 0036-0039; wherein data transmission occurs during the assignment over the link).
Regarding claim 7 Chini discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only during a fraction of an assigned transmission time slot according to the TDM communications schedule over the point-to-point communications link (fig. 4, fig. 5; wherein data is transmitted at a shortened slot due to the SSD and ESD).
Regarding claim 8 Chini discloses the method of claim 1, further comprising: adjusting the TDM communications schedule over the point-to-point communications link based on a bandwidth in one direction of the point-to-point communications link (paragraphs 0040-0042; wherein the TDM schedule is adjusted based on the line needs of the transceiver).
Regarding claim 9 Chini discloses the method of claim 1, further comprising: adjusting a length of at least one of the non-overlapping transmission time slots of the TDM communications schedule (paragraphs 0040-0042; TDM slot length adjusting).
Regarding claim 11 Chini discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only once during multiple TDM cycles over the point-to-point communications link (paragraphs 0040-0042; wherein when data is not present at an end, the length can be reduced and only transmit the data from the end of where data is available).
Regarding claim 12 Chini discloses the method of claim 1, wherein at least one of the non-overlapping transmission time slots contains time to transmit an integer number of data frames over the point-to-point communications link (figs. 4-5; two frames).
Regarding claim 13 Chini discloses the method of claim 1, wherein the communications device is part of an in-vehicle network (IVN) (paragraphs 0030-0031; IVN network).
Regarding claim 16 Chini discloses a communications device comprising:
a controller (fig. 3, controller 314) configured to determine a half-duplex communications mode for a communications device (paragraphs 0031-0032; wherein a TDD mode is determined for the single cable connecting two PHY devices; note that in half-duplex mode, each station can both transmit and receive, but not at the same time, thus the teachings of the reference of devices taking turns for transmission meets the limitation) and to in response to determining the half-duplex communications mode for the communications device, disable an echo canceller of the communications device (paragraph 0033; wherein echo cancellation is needed for TDD) and determine a time-division multiplex (TDM) communications schedule over a point-to-point communications link (paragraphs 0036-0037; wherein the TDD controller of the PHY device determines an assignment for TDD transmission/reception), wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices (fig. 4, paragraph 0038; wherein the assignment is for slots via which the transmitter is to transmit and slots for reception) and a silent period for echo fade-out between consecutive transmission time slots of the non- overlapping transmission time slots (paragraph 0039; wherein the assignment includes an inter burst gap and an inter frame gap between the slots); and
a transceiver (fig. 3, transceiver 302, 304) configured to, in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (paragraphs 0036-0039; wherein data transmission occurs during the assignment over the link).
Regarding claim 19 Chini discloses a wired communications network comprising:
a wired transmission media (fig. 2, Ethernet); and
a plurality of communications devices (fig. 2, PHY devices) configured to communicate via the wired transmission media, wherein each of the communications devices comprises: a controller configured to determine a half-duplex communications mode for a communications device (paragraphs 0031-0032; wherein a TDD mode is determined for the single cable connecting two PHY devices; note that in half-duplex mode, each station can both transmit and receive, but not at the same time, thus the teachings of the reference of devices taking turns for transmission meets the limitation) and to in response to determining the half-duplex communications mode for the communications device, disable an echo canceller of the communications device (paragraph 0033; wherein echo cancellation is needed for TDD) and determine a time-(paragraphs 0036-0037; wherein the TDD controller of the PHY device determines an assignment for TDD transmission/reception), wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices (fig. 4, paragraph 0038; wherein the assignment is for slots via which the transmitter is to transmit and slots for reception) and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (paragraph 0039; wherein the assignment includes an inter burst gap and an inter frame gap between the slots); and
a transceiver configured to, in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (paragraphs 0036-0039; wherein data transmission occurs during the assignment over the link).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-6, 10, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chini in view of Dalmia (USPN 11/038,607).
Regarding claim 2 Chini discloses the method of claim 1, further comprising: determining a full-duplex communications mode for the communications device; in response to determining the full-duplex communications mode for the communications device (paragraph 0033; wherein the hybrid detects and allows full-duplex communication); and in response to full-duplex, conducting simultaneous bidirectional transmission over the point-to-point communications link with echo cancellation using the communications device (paragraph 0033; wherein simultaneous transmissions occur in full-duplex). Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses in full-duplex enabling the echo canceller of the communications device (col. 2, lines 1-7; wherein due to the simultaneous transmission echo cancellation is needed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to increase bi-directional communication efficiency (Dalmia: col. 1, lines 16-18).
Regarding claim 3 Chini discloses the method of claim 1. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses further comprising training the point-to-point communications link prior to conducting the data transmission over the point-to- point communications link according to the TDM communications schedule without echo cancellation using the communications device (col. 4, lines 50-60; wherein training is performed as part of initial communications in Ethernet). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 4 the modified Chini discloses the method of claim 3. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses wherein training the point-to-point communications link comprises: in a first direction of the point-to-point communications link, conducting continuous transmission from a first transceiver to a second transceiver while the second transceiver does not transmit data over the point-to-point communications link (col. 5, line 60 – col. 6, line 25; wherein the master or transmitter is in active state during training, thus conducting communication in one direction). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 5 the modified Chini discloses the method of claim 4. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses wherein training the point-to-point communications link further comprises, in a second direction of the point-to-point communications link that is opposite to the first direction, transmitting data from the second transceiver to the first transceiver to train the point-to-point communications link during a time slot assigned to the second transceiver while the first transceiver stops data transmission during the time slot assigned to the second transceiver (col. 6, lines 10-50; wherein in the opposite direction (i.e. from slave to master), when the slave becomes active and the master is in idle mode, the slave transmits data for synchronization). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 6 the modified Chini discloses the method of claim 3. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses wherein training the point-to-point communications link comprises extending a training transmit slot in a direction of training and reducing a transmission slot for a direction of the point-to-point communications link that is opposite to the direction of training (col. 2, line 56 – col. 3, line 15; wherein the forward transmission (from master to slave) is extended and the reverse direction is reduced). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 10 Chini discloses the method of claim 1. While Chini discloses an Ethernet communication network (paragraph 0018), it fails to disclose further comprising: synchronizing with an Energy-Efficient Ethernet (EEE) communications schedule. However, Dalmia discloses synchronizing with an Energy-Efficient Ethernet (EEE) communications schedule (col. 2, lines 18-43, col. 13, lines 1-16). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 14 Chini discloses the method of claim 1. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses wherein communications in different directions of the point-to-point communications link occur at different data rates (col. 15, lines 25-65; wherein the buffers use bit-matching to equal the difference in rates of sender and receiver). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to increase bi-directional communication efficiency (Dalmia: col. 1, lines 16-18).
Regarding claim 15 Chini discloses the method of claim 1. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses further comprising determining a time duration of the silent period based on a communications channel length of the point-to-point communications link or based on a baud rate of the point-to-point communications link (table 1, col. 11, lines 35-60, col. 12, lines 35-60; wherein the NOL scheduler uses link related parameters to determine the lengths of active and silent). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to increase bi-directional communication efficiency (Dalmia: col. 1, lines 16-18).
Regarding claim 17 Chini discloses the communications device of claim 16, wherein the controller is further configured to: determine a full-duplex communications mode for the communications device; and in response to determining the full-duplex communications mode for the communications device (paragraph 0033; wherein the hybrid detects and allows full-duplex communication), and wherein the transceiver is (paragraph 0033; wherein simultaneous transmissions occur in full-duplex). Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses in full-duplex enabling the echo canceller of the communications device (col. 2, lines 1-7; wherein due to the simultaneous transmission echo cancellation is needed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to increase bi-directional communication efficiency (Dalmia: col. 1, lines 16-18).
Regarding claim 18 Chini discloses the communications device of claim 17. Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses wherein the transceiver is further configured to train the point-to-point communications link prior to conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device (col. 4, lines 50-60; wherein training is performed as part of initial communications in Ethernet). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to achieve system synchonization (Dalmia: col. 4, lines 59-61).
Regarding claim 20 Chini discloses the wired communications network of claim 19, wherein the controller of each of the communications devices is further configured to: determine a full-duplex communications mode for the communications device; and in response to determining the full-duplex communications mode for the communications (paragraph 0033; wherein the hybrid detects and allows full-duplex communication); and wherein the transceiver of each of the communications devices is further configured to in response to full-duplex, conduct simultaneous bidirectional transmission over the point-to-point communications link with echo cancellation at the communications device (paragraph 0033; wherein simultaneous transmissions occur in full-duplex). Chini does not explicitly disclose, but Dalmia, in the same field of endeavor, discloses in full-duplex enabling the echo canceller of the communications device (col. 2, lines 1-7; wherein due to the simultaneous transmission echo cancellation is needed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chini with the teachings of Dalmia in order to increase bi-directional communication efficiency (Dalmia: col. 1, lines 16-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0109969 to Celebi et al. – which discloses a method, an apparatus, and a computer program product for providing full duplex (FD) wireless communication to an FD capable (FDC) user equipment (UE) among one or more UEs include determining allocations of one or more resource blocks (RBs) to the one or more UEs, determining FD capabilities and scheduling parameters of the one or more UEs, determining at least one FD portion and at least one half duplex (HD) portion in the one or more RBs based on the FD capabilities and the scheduling parameters of the one or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466